HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST SECOND AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT effective as of the 1st day of May, 2011, to the Fund Accounting Servicing Agreement, dated as of April 28, 2006, as amended November 1, 2009 (the "Fund Accounting Agreement"), is entered into by and among HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC,a Delaware limited liability company (the “Adviser”), HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST, a Delaware business trust (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Fund Accounting Agreement; and WHEREAS, the parties desire to amend the Fund Accounting Agreement; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Appendix I to Exhibit E is hereby superseded and replaced with Amended Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ J. Michael Fields By: /s/ Michael R. McVoy Name: J. Michael Fields Name:Michael R. McVoy Title:Chief Operating Officer Title:Executive Vice President HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ J. Michael Fields Name: J. Michael Fields Title:Secretary 1 Exhibit A to the Hatteras Alternative Mutual Funds Trust Fund Accounting Servicing Agreement Separate Series ofHatteras Alternative Mutual Funds Trust Name of Series Hatteras Alpha Hedged Strategies Fund – No Load Class, Class A and Class C Hatteras Beta Hedged Strategies Fund – No Load Class and Class C Hatteras Long/Short Equity Fund - Class A and Institutional Class Hatteras Long/Short Debt Fund - Class A and Institutional Class Hatteras Hedged Strategies Fund - Institutional Class 2 Exhibit B to the Fund Accounting Servicing Agreement Hatteras Alternative Mutual Funds Trust and Underlying Funds Trust Fee Schedule Effective May 1, 2011 Annual Fee Based Upon Market Value of Complex*Note 1 $[ ] on the first $[ ] million of assets [ ] basis points on the next $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the next $[ ] million [ ] basis point on the next $[ ] billion [ ] basis points on the balance Plus sub-advisor fee of $[ ] per advisor *Minimum annual fee up to [ ] funds with [ ] classes. Additional fee is $[ ] per fund and $[ ] per class. Additional Services Fee Note 1, 2 §$[ ] /year Note 2:Additional services includes the following: Chief Compliance Officer Support USBFS provides on-going support to the fund’s CCO’s including: §Daily consulting and responding to inquiries and requests §Periodic reporting and conference calls with all CCO’s §Periodic forums for USBFS CCO to meet with client CCO’s §Quarterly certifications and reporting on procedures and compliance events §Access to CCO portal Advisor Information Source (AIS) Web Portal The AIS portal provides position, transaction and compliance reporting.Reports can be scheduled and delivered to the secure AIS inbox.Customize the output and format of information to fit your needs.Import the data through an interface and query information on demand.Specialized projects will be analyzed and an estimate will be provided prior to work being performed. Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. Conversion and extraordinary services quoted separately. Note 1:Fees are billed monthly and subject to annual CPI increase, Milwaukee MSA. 3 Exhibit B (continued) to the Fund Accounting Servicing Agreement Fund Accounting Servicing Agreement Hatteras Alternative Mutual Funds Trust and Underlying Funds Trust Supplemental Services at May 1, 2011 Pricing Services §$[ ] Domestic and Canadian Equities/Options §$[ ] Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates §$[ ] CMOs/Municipal Bonds/Money Market Instruments/International Bonds §$[ ] - Bank Loans §$[ ] - Credit Default Swaps/Swaptions §$[ ] - Basic Interest Rate Swaps §$[ ] /Fund per Month - Mutual Fund Pricing §$[ ] /Foreign Equity Security per Month for Corporate Action Service §$[ ] /Domestic Equity Security per Month for Corporate Action Service §$[ ] /Month Manual Security Pricing (>[ ]/day) Factor Services (BondBuyer) §$[ ] /CMO/Month §$[ ] /Mortgage Backed/Month §$[ ] /Month Minimum/Fund Group Fair Value Services (Interactive Data) §$[ ] on the First [ ] Securities/Day §$[ ] on the Balance of Securities/Day Comparison Pricing Services §$[ ] /Equity/Month §$[ ] /Bond/Month NOTE: Prices above are based on using IDC as the primary pricing service and are subject to change.Use of alternative sources may result in additional fees. 4
